 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of May 8,
2009, by and among Yongye Biotechnology International, Inc., a Nevada
corporation (the “Company”),  Inner Mongolia Yongye Nong Feng Biotechnology Co.,
Ltd., a cooperative joint venture organized under the laws of the People’s
Republic of China (“CJV”), and the investors listed on the Schedule of Investors
attached hereto as Appendix A (each, an “Investor” and collectively, the
“Investors”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to exemptions from registration under the Securities Act (as defined
below), the Company desires to issue and sell to each Investor, and each
Investor, severally and not jointly, desires to purchase from the Company,
shares of the Company’s Common Stock (as defined below), as more fully described
in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:
 
ARTICLE 1.
DEFINITIONS
 
1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:
 
“Action” as to any Person, means any action, suit, inquiry, notice of violation,
proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting such Person,
any of such Person’s Subsidiaries or any of such Person’s or such Subsidiaries’
respective properties, before or by any court, arbitrator, governmental or
administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.
 
“Agreement” has the meaning set forth in the preamble to this Agreement.
 
“Available Undersubscription Amount” has the meaning set forth in Section
4.12(c).
 
“Basic Amount” has the meaning set forth in Section 4.12(b).
 
“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York or State of Nevada are authorized or required by law or other governmental
action to close.

 
1

--------------------------------------------------------------------------------

 
 
“Buy-In” has the meaning set forth in Section 4.1(c).
 
“BVI” means Fullmax Pacific Limited, an international business company
incorporated in the British Virgin Islands.
 
“CJV” has the meaning set forth in the recitals to this Agreement.
 
“Closing” means the closing of the purchase and sale of the Shares pursuant to
Article II.
 
“Closing Date” means the Business Day on which all of the conditions set forth
in Sections 5.1 and 5.2 hereof are satisfied, or such other date as the parties
may agree.
 
“Closing Escrow Agreement” means the Closing Escrow Agreement, dated as of the
date hereof, among the Company, the ROTH Capital Partners, LLC, the Investors
and the Escrow Agent (defined below), in the form of Exhibit A hereto, as may be
amended from time to time pursuant to Section 6.4 of this Agreement.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified or for which it may be exchanged as a class.
 
“Company” has the meaning set forth in the recitals to this Agreement.
 
“Company Deliverables” has the meaning set forth in Section 2.2(a).
 
“Company Entities” means the Company, BVI, CJV and all existing Subsidiaries of
any such entities and any other entities which hereafter become Subsidiaries of
any such entities.
 
“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.
 
“Company NY Counsel” means Loeb & Loeb LLP, having an address at 345 Park
Avenue, New York, NY 10154, Attention: Mitchell S. Nussbaum, Esq., with a Fax
No. of (212) 407-4990.
 
“Disclosure Materials” has the meaning set forth in Section 3.1(h).
 
“Effective Date” means the date that the Registration Statement required by
Section 2(a) of the Registration Rights Agreement is first declared effective by
the Commission.

 
2

--------------------------------------------------------------------------------

 
 
“Escrow Agent” means Loeb & Loeb LLP with an address at 345 Park Avenue, New
York, NY 10154-1895.
 
“Evaluation Date” has the meaning set forth in Section 3.1(s).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Existing Company Entities” means the Company and CJV and their respective
Subsidiaries.
 
“Full Alliance” means Full Alliance International Limited, a company
incorporated in the British Virgin Islands.
 
“GAAP” means U.S. generally accepted accounting principles.
 
“IMGYY” has the meaning set forth in Section 6.7.
 
“Intellectual Property Rights” has the meaning set forth in Section 3.1(p).
 
“Investment Amount” means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to this Agreement, which is also
reflected on the Schedule of Investors attached hereto as Appendix A.
 
“Investor” has the meaning set forth in the preamble.
 
“Investor Deliverables” has the meaning set forth in Section 2.2(b).
 
“Investor Party” has the meaning set forth in Section 4.7.
 
“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal, right of participation or other restrictions of any kind.
 
“Losses” has the meaning set forth in Section 4.7.
 
“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, properties,
prospects, business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material and adverse impairment to
the Company’s ability to perform on a timely basis its obligations under any
Transaction Document.
 
“Money Laundering Laws” has the meaning set forth in Section 3.1(ee).
 
“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.
 
“Notice of Acceptance” has the meaning set forth in Section 4.12(c).
 
“Offer” has the meaning set forth in Section 4.12(b).

 
3

--------------------------------------------------------------------------------

 
 
“Offer Notice” has the meaning set forth in Section 4.12(b).
 
“Offer Period” has the meaning set forth in Section 4.12(c).
 
“Offered Securities” has the meaning set forth in Section 4.12(b).
 
“OFAC” has the meaning set forth in Section 3.1(dd).
 
“Outside Date” means the fifteenth calendar day (if such calendar day is a
Trading Day and if not, then the first Trading Day following such fifteenth
calendar day) following the date of this Agreement.
 
“Per Share Purchase Price” equals $1.54.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Placement Agent Warrant” shall mean the warrant certificate issued to ROTH
Capital Partners, LLC in the form of Exhibit C, attached hereto and made a part
hereof, representing the warrant holder’s right to purchase 246,224 shares of
Common Stock at a price per share of $1.848.
 
“PRC” means, for the purpose of this Agreement, the People’s Republic of China,
not including Taiwan, Hong Kong and Macau.
 
“PRC Escrow Agreement” has the meaning set forth in Section 2.2.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or, to the knowledge of the Company,
threatened.
 
“Refused Securities” has the meaning set forth in Section 4.12(d).
 
“Registrable Securities” shall mean the Shares and the Warrant Shares.
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, among the Company and the Investors, in the form of
Exhibit B hereto.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Investors of the Shares.
 
“Responding Investor” has the meaning set forth in Section 4.12(a).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 
4

--------------------------------------------------------------------------------

 
 
“SEC Reports” has the meaning set forth in Section 3.1(h).
 
“Securities” has the meaning set forth in Section 4.1(c).
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Share Delivery Date” has the meaning set forth in Section 4.1(c).
 
“Shares” means the 5,834,083 shares of Common Stock being issued and sold to the
Investors by the Company hereunder.
 
“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.
 
“Subsequent Placement” has the meaning set forth in Section 4.12(a).
 
“Subsequent Placement Agreement” has the meaning set forth in Section 4.12(f).
 
“Subsidiary” of any Person means any “subsidiary” as defined in Rule 1-02(x) of
the Regulation S-X promulgated by the Commission under the Exchange Act of such
Person.  Notwithstanding anything to the contrary set forth in any Transaction
Document, BVI, CJV and their respective subsidiaries are each considered a
Subsidiary of the Company.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market or (ii) if the Common Stock is not listed or quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the Pink Sheets LLC (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in (i) or (ii)
hereof, then Trading Day shall mean a Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, NYSE Amex, the
NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market
or OTC Bulletin Board on which the Common Stock is listed or quoted for trading
on the date in question.
 
“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the Closing Escrow Agreement and any other documents or agreements executed in
connection with the transactions contemplated hereunder.
 
“Transfer Agent” means Empire Stock Transfer Inc., the current transfer agent of
the Company with a mailing address of 2470 Saint Rose Parkway, Suite 304,
Henderson, NV 89074 and a facsimile number of (702) 974-1444, and any successor
transfer agent of the Company.
 
“Trigger Date” has the meaning set forth in Section 4.12(a).

 
5

--------------------------------------------------------------------------------

 
 
“Undersubscription Amount” has the meaning set forth in Section 4.12(a).
 
“Warrant Shares” shall mean the Common Stock to be issued under the Placement
Agent Warrant.
 
ARTICLE 2.
PURCHASE AND SALE
 
2.1           Closing.  Subject to the terms and conditions set forth in this
Agreement, at the Closing the Company shall issue and sell to each Investor, and
each Investor shall, severally and not jointly, purchase from the Company, the
Shares representing such Investor’s Investment Amount, calculated as the
quotient of such Investor’s Investment Amount divided by the Per Share Purchase
Price.  The Closing shall take place at the offices of Loeb & Loeb LLP on the
Closing Date or at such other location or time as the parties may agree.
 
2.2           Closing Deliveries.  (a)  At the Closing, the Company shall
deliver or cause to be delivered to each Investor the following (the “Company
Deliverables”):
 
(i)           a single certificate, dated the Closing Date, issued to each
Investor, respectively, representing that number of aggregate Shares to be
issued and sold at Closing to such Investor, determined under Section 2.1,
registered in the name of such Investor;
 
(ii)          the Placement Agent Warrant, dated the Closing Date;
 
(iii)         the Closing Escrow Agreement, dated the Closing Date;
 
(iv)        the legal opinion of Company NY Counsel, in agreed form, addressed
to the Investors;
 
(v)         the legal opinion of Company Nevada counsel, in agreed form,
addressed to the Investors; and
 
(vi)        the legal opinion of special PRC counsel to CJV, in agreed form,
addressed to the Investors; and
 
(vii)       the PRC Escrow Agreement, dated as of May 6, 2009, by and among the
Company, the CJV and China Citic Bank, substantially in the form attached hereto
as Exhibit D.
 
(b)           By the Closing, each Investor shall deliver or cause to be
delivered the agreements specified in Section 5.2(d), each duly signed by such
Investor (collectively, the “Investor Deliverables”).
 
(c)           Within two (2) Trading Days following the date of this Agreement,
other than in the case of Full Alliance, each Investor shall deliver to the
Escrow Agent for deposit and disbursement in accordance with the Closing Escrow
Agreement, its Investment Amount, in United States Dollars and in immediately
available funds, by wire transfer to an account designated in writing by the
Company for such purpose, and, in the case of Full Alliance, make arrangements
to fund the Full Alliance Investment Amount to the account of the CJV as
contemplated by Section 6.7 herein.

 
6

--------------------------------------------------------------------------------

 
 
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  The Company and
CJV hereby jointly and severally make the following representations and
warranties to each Investor:
 
(a)           Subsidiaries.  None of the Existing Company Entities have any
direct or indirect Subsidiaries other than as disclosed in Schedule 3.1(a)
hereto.  Except as disclosed in Schedule 3.1(a) hereto, (i) the Company owns,
directly or indirectly, all of the capital stock of each other Existing Company
Entity, and each other Existing Company Entity alone or together with other
Existing Company Entities owns, directly or indirectly, all of the capital stock
of its respective Subsidiaries, in each case free and clear of any and all
Liens, and (ii) all the issued and outstanding shares of capital stock of each
Existing Company Entity and each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights.
 
(b)           Organization and Qualification.  Each Existing Company Entity is
duly incorporated or otherwise organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
respective properties and assets and to carry on its respective business as
currently conducted.  No Existing Company Entity is in violation of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents.  Each Existing Company Entity is duly
qualified to conduct its respective businesses and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.
 
(c)           Authorization; Enforcement.  Each Existing Company Entity which is
or is to become party to any Transaction Document has the requisite corporate
and other power and authority to enter into and to consummate the transactions
contemplated by each such Transaction Document to which it is a party and
otherwise to carry out its obligations thereunder.  The execution and delivery
of the Transaction Documents by each Existing Company Entity to be party thereto
and the consummation by each of them of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of such Existing
Company Entity, and no further action is required by any of them in connection
with such authorization.  Each Transaction Document has been (or upon delivery
will have been) duly executed by the Company and each other Existing Company
Entity required to execute the same and each Subsidiary (to the extent any of
them is a party thereto) and, when delivered in accordance with the terms
hereof, will constitute the valid and binding obligation of the Company, such
Existing Company Entity, and such Subsidiary, enforceable against the Company,
the Existing Company Entity, and the Subsidiary, as the case may be, each in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

 
7

--------------------------------------------------------------------------------

 
 
(d)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company, and each other Existing Company Entity and
Subsidiary and the consummation by the Company, and such other Existing Company
Entities and Subsidiaries, of the transactions contemplated thereby do not and
will not (i) conflict with or violate any provision of the Company’s, such
Existing Company Entity’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing an Existing Company Entity or Subsidiary debt or
otherwise) or other understanding to which any Existing Company Entity or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any United States or PRC court or governmental authority to which the Company or
a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect.
 
(e)           Filings, Consents and Approvals.  No Existing Company Entity is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any United States or PRC
court or other federal, state, local or other governmental authority or other
Person in connection with the execution, delivery and performance by the
Company, and each Subsidiary, to the extent such Subsidiary is a party thereto,
of the Transaction Documents, other than (i) the filing with the Commission of
one or more Registration Statements in accordance with the requirements of the
Registration Rights Agreement, (ii) filings required by state securities laws,
(iii) the filing of a Notice of Sale of Securities on Form D with the Commission
under Regulation D of the Securities Act, (iv) the filings required in
accordance with Section 4.5, (v) filings, consents and approvals required by the
rules and regulations of the applicable Trading Market, (vi) those that have
been made or obtained prior to the date of this Agreement, (vii) registrations,
notices or filings required to be made in order to comply with the currency and
exchange control requirements imposed by the Chinese government and/or Chinese
law, if any, and (vii) other post closing securities filings or notifications
required to be made under federal or state securities laws.
 
(f)           Issuance of the Shares.  The Shares and the Warrant Shares have
been duly authorized and, when issued and paid for in accordance with the
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens.  As of the Closing, the Company has
reserved from its duly authorized capital stock the shares of Common Stock
issuable pursuant to this Agreement in order to issue the Shares and the Warrant
Shares.

 
8

--------------------------------------------------------------------------------

 
 
(g)           Capitalization.  The number of shares and type of all authorized,
issued and outstanding capital stock of the Company, and all shares of Common
Stock reserved for issuance under the Company’s various option and incentive
plans, is specified in Schedule 3.1(g).  Except as specified in Schedule 3.1(g),
no securities of any Existing Company Entity are entitled to preemptive or
similar rights, and no Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  Except as specified in Schedule
3.1(g), there are no outstanding options, warrants, scrip rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exchangeable for, or giving any Person
any right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common
Stock.  The issue and sale of the Shares hereunder will not, immediately or with
the passage of time, obligate the Company or any Subsidiary to issue shares of
Common Stock or other securities to any Person (other than the Investors) and
will not result in a right of any holder of Company or Subsidiary securities to
adjust the exercise, conversion, exchange or reset price under such
securities.  Except as set forth in Schedule 3.1(g), no Existing Company Entity
has issued any capital stock in a private placement transaction, including,
without limitation, in a transaction commonly referred to in the PRC as a “1 ½
transaction.”
 
(h)           SEC Reports; Financial Statements.  The Company has filed all
reports required to be filed by it under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (or such shorter period as the Company was required by
law to file such reports), (the foregoing materials being collectively referred
to herein as the “SEC Reports” and, together with Appendix B hereto and the
schedules to this Agreement, the “Disclosure Materials”) on a timely basis or
has timely filed a valid extension of such time of filing and has filed any such
SEC Reports prior to the expiration of any such extension.  As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  The financial statements of the Company and
each Subsidiary included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto, and fairly present
in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
 
(i)           Press Releases.  To the knowledge of the Company, the press
releases disseminated by the Company during the twelve months preceding the date
of this Agreement taken as a whole do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made and when made, not misleading.

 
9

--------------------------------------------------------------------------------

 
 
(j)           Material Changes.  Except as specified on Schedule 3.1(j) or in
the Disclosure Materials, since December 31, 2008 (i) there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect, (ii) no Existing Company Entity has
incurred any liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses and other liabilities incurred in the ordinary course
of business consistent with past practice, and (B) liabilities not in excess of
$100,000 in the aggregate not required to be reflected in the Company’s or its
Subsidiaries’ financial statements pursuant to GAAP or required to be disclosed
in filings made with the Commission, (iii) no Existing Company Entity has
altered its method of accounting or the identity of its auditors, (iv) no
Existing Company Entity has declared or made any dividend or distribution of
cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, and (v) no
Existing Company Entity has issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company stock option
plans.  The Company does not have pending before the Commission any request for
confidential treatment of information.
 
(k)           Litigation.  There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Shares or (ii) if there were an unfavorable decision,
individually or in the aggregate, result in a loss or liability in an amount in
excess of $10,000 or have or reasonably be expected to result in a Material
Adverse Effect.  No Existing Company Entity, nor any director or officer thereof
(in his or her capacity as such), is or has been the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty, except as specifically disclosed in
the SEC Reports.  There has not been, and to the knowledge of the Company, there
is not pending any investigation by the Commission involving any Existing
Company Entity or any of their respective current or former directors or
officers (in his or her capacity as such).  The Commission has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company or any Subsidiary under the Exchange Act or the
Securities Act.
 
(l)           Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
any Existing Company Entity.  No Existing Company Entity has any employment or
labor contracts, agreements or other understandings with any Person.
 
(m)           Indebtedness; Compliance.  Except as disclosed on Schedule 3.1(m),
no Existing Company Entity is a party to any indenture, debt, capital lease
obligations, mortgage, loan or credit agreement by which it or any of its
properties is bound.  No Existing Company Entity is (i) in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by such entity
under), nor has any Existing Company Entity received notice of a claim that it
is in default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) in violation of any order of any court,
arbitrator or governmental body, or (iii) in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.  The Company is in compliance with all effective requirements of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations thereunder
that are applicable to it, except where such noncompliance could not have or
reasonably be expected to result in a Material Adverse Effect.

 
10

--------------------------------------------------------------------------------

 
 
(n)           Regulatory Permits.  The Existing Company Entities possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect, and no Existing
Company Entity has received any notice of proceedings relating to the revocation
or modification of any such permits.
 
(o)           Title to Assets.  There is no real property that is material to
the respective businesses of the Existing Company Entities, except as disclosed
in the Disclosure Materials.  The Existing Entities have good and marketable
title in all personal property owned by them that is material to their
respective businesses, in each case free and clear of all Liens, except for
Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by such Existing Company Entity. Any real property and facilities held under
lease by any Existing Company Entity are held by them under valid, subsisting
and enforceable leases of which such Existing Company Entity is in compliance,
except as could not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect.
 
(p)           Patents and Trademarks.  Set forth on Schedule 3.1(p) is a list of
patents, patent applications, trademarks, trademark applications, service marks,
trade names, copyrights, licenses and other similar rights that the Existing
Company Entities own or have the rights to use (collectively, the “Intellectual
Property Rights”).  The Intellectual Property Rights constitute all of the
patents, patent applications, trademarks, trademark applications, service marks,
trade names, copyrights, licenses and other similar rights that are necessary
and material to the business of the Existing Company Entities in connection with
their respective businesses as described in the Disclosure Materials. No
Existing Company Entity has received a written notice that the Intellectual
Property Rights used by any of them violates or infringes upon the rights of any
Person.  Except as otherwise disclosed in the Disclosure Materials, to the
knowledge of the Existing Company Entities, all such Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Intellectual Property Rights.  To the knowledge of the Existing
Company Entities, no former or current employee, no former or current
consultant, and no third-party joint developer of any Existing Company Entity
has any Intellectual Property Rights that are necessary and material to the
business of the Existing Company Entities made, developed, conceived, created or
written by the aforesaid employee, consultant or third-party joint developer
during the period of his or her retention by, or joint venture with, such
Existing Company Entity which has been asserted against any Existing Company
Entity. The Intellectual Property Rights and the owner thereof or agreement
through which they are licensed to any of the Existing Company Entities are set
forth in the Disclosure Materials.

 
11

--------------------------------------------------------------------------------

 
 
(q)           Insurance.  Each Existing Company Entity is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses it is engaged and in the
country in which the Existing Company Entities operate.  The Company has no
reason to believe that it or any Existing Company Entity will not be able to
renew its existing respective insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business on terms consistent with market for the Company’s and
such other Existing Company Entity’s respective lines of business.
 
(r)           Transactions With Affiliates and Employees; Customers.  Except as
set forth in the Disclosure Materials, none of the officers, directors or 5% or
more shareholders of any Existing Company Entity, and, to the knowledge of the
Company, none of the employees of any Existing Company Entity, is presently a
party to any transaction with any Existing Company Entity (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such Person or, to the knowledge of the
Company, any entity in which any officer, director, or such employee or 5% or
more shareholder has a substantial interest or is an officer, director, trustee
or partner.  None of the Existing Company Entities owes any money or other
compensation to any of their respective officers or directors or shareholders,
except to extent of contracts and ordinary course compensation arrangements
specified in Schedule 3.1(r).  No material customer of any Existing Company
Entity has indicated their intention to diminish their relationship with such
Existing Company Entity and no Existing Company Entity has any knowledge from
which it could reasonably conclude that any such customer relationship may be
adversely affected.
 
(s)           Internal Accounting Controls.  The Existing Company Entities
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  The Company is establishing disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company Entities
and designed such disclosure controls and procedures to ensure that material
information relating to the Company Entities is made known to the certifying
officers by others within those entities, particularly during the period in
which the Company’s Form 10-K or 10-Q, as the case may be, is being
prepared.  The Company’s certifying officers have evaluated the effectiveness of
the Company’s controls and procedures in accordance with Item 307 of Regulation
S-K under the Exchange Act for the Company’s most recently ended fiscal quarter
or fiscal year-end (such date, the “Evaluation Date”).  The Company presented in
its most recently filed Form 10-K or Form 10-Q the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.
 
(t)           Solvency.  Based on the financial condition of the Company,
including the Existing Company Entities, as of the Closing Date (and assuming
that the Closing shall have occurred), (i) each Existing Company Entity’s assets
do not constitute unreasonably small capital to carry on their respective
business for the current fiscal year as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by such Existing Company Entity, and
projected capital requirements and capital availability thereof and (ii) the
current cash flow of such Existing Company Entity, together with the proceeds
such Existing Company Entities would receive, were they to liquidate all of
their respective assets, after taking into account all anticipated uses of the
cash, would be sufficient to pay all amounts on or in respect of its debt when
such amounts are required to be paid.  The Existing Company Entities do not
intend to incur debts beyond their respective ability to pay such debts as they
mature (taking into account the timing and amounts of cash to be payable on or
in respect of its debt).

 
12

--------------------------------------------------------------------------------

 
 
(u)           Certain Fees.  Except as described in Schedule 3.1(u), no
brokerage or finder’s fees or commissions are or will be payable by any Existing
Company Entity to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement.  The Investors shall have no obligation with
respect to any fees or with respect to any claims (other than such fees or
commissions owed by an Investor pursuant to written agreements executed by such
Investor which fees or commissions shall be the sole responsibility of such
Investor) made by or on behalf of other Persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
by this Agreement.
 
(v)           Certain Registration Matters. Assuming the accuracy of the
Investors’ representations and warranties set forth in Sections 3.2(b)-(e), no
registration under the Securities Act is required for the offer and sale of the
Shares by the Company to the Investors under the Transaction Documents.  The
Company is eligible to register its Common Stock for resale by the Investors
under Form S-1 promulgated under the Securities Act.  Except as specified in
Schedule 3.1(v), no Existing Company Entity has granted or agreed to grant to
any Person other than the Investors pursuant to the Registration Rights
Agreement any rights (including “piggy-back” registration rights) to have any
securities of the Company registered with the Commission or any other
governmental authority that have not been satisfied.
 
(w)           Listing and Maintenance Requirements.  Except as specified in the
SEC Reports, the Company has not, in the two years preceding the date hereof,
received notice from any Trading Market to the effect that the Company is not in
compliance with the listing or maintenance requirements thereof.  The Company
is, and has no reason to believe that it will not in the foreseeable future
continue to be, in compliance with the listing and maintenance requirements for
continued listing of the Common Stock on the Trading Market on which the Common
Stock is currently listed or quoted.  The issuance and sale of the Shares under
the Transaction Documents does not contravene the rules and regulations of the
Trading Market on which the Common Stock is currently listed or quoted, and no
approval of the stockholders of the Company thereunder is required for the
Company to issue and deliver to the Investors the Shares as contemplated by the
Transaction Documents.
 
(x)           Investment Company.  The Company is not, and is not an Affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 
13

--------------------------------------------------------------------------------

 
 
(y)           Application of Takeover Protections.  The Company has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
Certificate of Incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable to the Investors as a
result of the Investors and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including, without
limitation, the Company’s issuance of the Shares and the Investors’ ownership of
the Shares.
 
(z)           No Additional Agreements.  No Existing Company Entity has any
agreement or understanding with any Investor with respect to the transactions
contemplated by the Transaction Documents other than as specified in the
Transaction Documents.
 
(aa)           Consultation with Auditors.  The Company has consulted its
independent auditors concerning the accounting treatment of the transactions
contemplated by the Transaction Documents, and in connection therewith has
furnished such auditors complete copies of the Transaction Documents.
 
(bb)           Foreign Corrupt Practices Act.  No Existing Company Entity, nor
to the knowledge of the Company, any agent or other person acting on behalf of
any Existing Company Entity, has, directly or indirectly, (i) used any funds, or
will use any proceeds from the sale of the Shares, for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company or any such Existing Company Entity (or made by
any Person acting on their behalf of which the Company is aware) which is in
violation of law, or (iv) has violated in any material respect any provision of
the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder.
 
(cc)           PFIC.  The Company is not, and does not intend to become a
“passive foreign investment company” within the meaning of Section 1297 of the
U.S. Internal Revenue Code of 1986, as amended.
 
(dd)           OFAC. No Existing Company Entity nor, to the knowledge of the
Company, any director, officer, agent, employee, Affiliate or Person acting on
behalf of any Existing Company Entity, is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the sale of the Shares, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person or entity, towards any sales or operations in Cuba, Iran, Syria, Sudan,
Myanmar or any other country sanctioned by OFAC or for the purpose of financing
the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.
 
(ee)           Money Laundering Laws. The operations of each Existing Company
Entity are and have been conducted at all times in compliance with the money
laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving any
Existing Company Entity with respect to the Money Laundering Laws is pending or,
to the best knowledge of the Company, threatened.

 
14

--------------------------------------------------------------------------------

 
 
(ff)           Other Representations and Warranties Relating to CJV.
 
(i)           All material consents, approvals, authorizations or licenses
requisite under PRC law for the due and proper establishment and operation of
CJV have been duly obtained from the relevant PRC governmental authorities and
are in full force and effect.
 
(ii)           All filings and registrations with the PRC governmental
authorities required in respect of CJV and its capital structure and operations
including, without limitation, the registration with the Ministry of Commerce,
the China Securities Regulatory Commission, the State Administration of Industry
and or their respective local divisions of Commerce, the State Administration of
Foreign Exchange, tax bureau and customs authorities have been duly completed in
accordance with the relevant PRC rules and regulations, except where, the
failure to complete such filings and registrations does not, and would not,
individually or in the aggregate, have a Material Adverse Effect.
 
(iii)           CJV has complied with all relevant PRC laws and regulations
regarding the contribution and payment of its registered share capital, the
payment schedule of which has been approved by the relevant PRC governmental
authorities.  There are no outstanding commitments made by the Company or any
Subsidiary to sell any equity interest in CJV.
 
(iv)           CJV has not received any letter or notice from any relevant PRC
governmental authority notifying it of revocation of any licenses or
qualifications issued to it or any subsidy granted to it by any PRC governmental
authority for non-compliance with the terms thereof or with applicable PRC laws,
or the lack of compliance or remedial actions in respect of the activities
carried out by CJV, except such revocation as does not, and would not,
individually or in the aggregate, have a Material Adverse Effect.
 
(v)           CJV has conducted its business activities within the permitted
scope of business or has otherwise operated its business in compliance with all
relevant legal requirements and with all requisite licenses and approvals
granted by competent PRC governmental authorities other than such non-compliance
that do not, and would not, individually or in the aggregate, have a Material
Adverse Effect.  As to licenses, approvals and government grants and concessions
requisite or material for the conduct of any material part of CJV’s business
which is subject to periodic renewal, the Company has no knowledge of any
reasons related to the CJV for which such requisite renewals will not be granted
by the relevant PRC governmental authorities.
 
(vi)           With regard to employment and staff or labor, CJV has complied
with all applicable PRC laws and regulations in all material respects, including
without limitation, laws and regulations pertaining to welfare funds, social
benefits, medical benefits, insurance, retirement benefits, pensions or the
like, other than such non-compliance that do not, and would not, individually or
in the aggregate, have a Material Adverse Effect.

 
15

--------------------------------------------------------------------------------

 
 
(vii)           All agreements to which CJV is a party, and that are material to
the business of CJV, are valid, enforceable and free of defaults on the part of
all parties thereto except for defaults as are of a nonmaterial nature not
entitling any party to terminate such agreement(s).
 
(gg)           Disclosure.  Neither any Company Entity nor any Person acting on
its behalf has provided any Investor or its respective agents or counsel with
any information that any Company Entity believes constitutes material,
non-public information concerning the Company, the Subsidiaries or their
respective businesses, except insofar as the existence and terms of the proposed
transactions contemplated hereunder may constitute such information. The Company
understands and confirms that the Investors will rely on the foregoing
representations and covenants in effecting transactions in securities of the
Company.  All disclosure provided to the Investors regarding the Company
Entities and their respective businesses and the transactions contemplated
hereby, furnished by or on behalf of the Company Entities (including their
respective representations and warranties set forth in this Agreement and the
disclosure set forth in any diligence report or business plan provided by any
Company Entity or any Person acting on such Company Entity’s behalf) are true
and correct and do not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.
 
3.2.           Representations and Warranties of the Investors.  Each Investor
hereby, for itself and for no other Investor, represents and warrants to the
Company as follows:
 
(a)           Organization; Authority.  Such Investor is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents to which it is a party or a signatory
and otherwise to carry out its obligations thereunder. The execution, delivery
and performance by such Investor of the transactions contemplated by this
Agreement has been duly authorized by all necessary corporate or, if such
Investor is not a corporation, such partnership, limited liability company or
other applicable like action, on the part of such Investor.  Each Transaction
Document executed by such Investor has been duly executed by such Investor, and
when delivered by such Investor in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Investor,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
 
(b)           Investment Intent.  Such Investor is acquiring the Shares as
principal for its own account and not with a view to or for distributing or
reselling such Shares or any part thereof, without prejudice, however, to such
Investor’s right at all times to sell or otherwise dispose of all or any part of
such Shares in compliance with applicable federal and state securities
laws.  Subject to the immediately preceding sentence, nothing contained herein
shall be deemed a representation or warranty by such Investor to hold the Shares
for any period of time.  Such Investor is acquiring the Shares hereunder in the
ordinary course of its business. Such Investor does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Shares.

 
16

--------------------------------------------------------------------------------

 
 
(c)           Investor Status.  At the time such Investor was offered the
Shares, it was either, and at the date hereof it is, a “qualified institutional
buyer” as defined in Rule 144A under the Securities Act, or an “accredited
investor” within the meaning of Regulation D under the Securities Act.  Such
Investor is not a registered broker-dealer under Section 15 of the Exchange
Act.  Such Investor has such experience in business and financial matters that
it is capable of evaluating the merits and risks of an investment in the
Shares.  Such Investor acknowledges that an investment in the Shares is
speculative and involves a high degree of risk.
 
(d)           General Solicitation.  Such Investor is not purchasing the Shares
as a result of any advertisement, article, notice, meeting, or other
communication regarding the Shares published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
(e)           Access to Information.  Such Investor acknowledges that it has
reviewed the Disclosure Materials and has been afforded (i) the opportunity to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and the Subsidiaries and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment.  Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Existing Company Entities’ representations
and warranties contained in the Transaction Documents.
 
(f)           Certain Trading Activities.  Such Investor has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Investor, engaged in any transactions in the securities
of the Company (including, without limitations, any Short Sales involving the
Company’s securities) since the earlier to occur of (1) the time that such
Investor was first contacted by the Company or Roth Capital Partners, LLC
regarding an investment in the Company and (2) the 30th day prior to the date of
this Agreement.  Such Investor covenants that neither it nor any Person acting
on its behalf or pursuant to any understanding with it will engage in any
transactions in the securities of the Company (including Short Sales) prior to
the time that the transactions contemplated by this Agreement are publicly
disclosed.
 
(g)           Independent Investment Decision.  Such Investor has independently
evaluated the merits of its decision to purchase the Shares pursuant to the
Transaction Documents, and such Investor confirms that it has not relied on the
advice of any other Investor’s business and/or legal counsel in making such
decision.  Such Investor has not relied on the business or legal advice of ROTH
Capital Partners, LLC or any of its agents, counsel or Affiliates in making its
investment decision hereunder, and confirms that none of such Persons has made
any representations or warranties to such Investor in connection with the
transactions contemplated by the Transaction Documents.

 
17

--------------------------------------------------------------------------------

 
 
(h)           Rule 144.  Such Investor understands that the Securities must be
held indefinitely unless such Securities are registered under the Securities Act
or an exemption from registration is available.  Such Investor acknowledges that
it is familiar with Rule 144 and that such Investor has been advised that
Rule 144 permits resales only under certain circumstances.  Such Investor
understands that to the extent that Rule 144 is not available, such Investor
will be unable to sell any Securities without either registration under the
Securities Act or the existence of another exemption from such registration
requirement.
 
(i)           General.  Such Investor understands that the Securities are being
offered and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws and the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Investor set forth herein in order to
determine the applicability of such exemptions and the suitability of such
Investor to acquire the Securities.  Such Investor understands that no United
States federal or state agency or any government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.
 
The Existing Company Entities acknowledge and agree that no Investor has made or
makes any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.
 
ARTICLE 4.
OTHER AGREEMENTS OF THE PARTIES
 
4.1.           Transferability; Certificate.  (a)  Shares may only be disposed
of in compliance with state and federal securities laws.  In connection with any
transfer of the Shares other than pursuant to an effective registration
statement, to the Company, to an Affiliate of an Investor or in connection with
a pledge as contemplated in Section 4.1(b), the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Shares under the Securities Act.
 
(b)           Certificates evidencing Securities (as defined in Section 4.1(c))
will contain the following legend, until such time as they are not required
under Section 4.1(c):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

 
18

--------------------------------------------------------------------------------

 
 
The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in some or all of the Securities
pursuant to a bona fide margin agreement in connection with a bona fide margin
account and, if required under the terms of such agreement or account, such
Investor may transfer pledged or secured Shares to the pledgees or secured
parties.  Such a pledge or transfer would not be subject to approval or consent
of the Company and no legal opinion of legal counsel to the pledgee, secured
party or pledgor shall be required in connection with the pledge, but such legal
opinion may be required in connection with a subsequent transfer following
default by the Investor transferee of the pledge.  No notice shall be required
of such pledge.  At the appropriate Investor’s expense, the Company will execute
and deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer
thereof including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of selling
stockholders thereunder.  Except as otherwise provided in Section 4.1(c), any
Securities subject to a pledge or security interest as contemplated by this
Section 4.1(b) shall continue to bear the legend set forth in this Section
4.1(b) and be subject to the restrictions on transfer set forth in Section
4.1(a).
 
(c)           Certificates evidencing Shares due to be delivered pursuant to the
Transaction Documents (the “Securities”), shall not contain any legend
(including the legend set forth in Section 4.1(b)): (i) while a registration
statement (including the Registration Statement) covering such Securities is
then effective, or (ii) following a sale or transfer of such Securities pursuant
to Rule 144 (assuming the transferee is not an Affiliate of the Company), or
(iii) while such Securities are eligible for sale by the selling Investor
without volume restrictions under Rule 144.  The Company agrees that following
the Effective Date or such other time as legends are no longer required to be
set forth on certificates representing Securities under this Section 4.1(c), it
will, no longer than three (3) Trading Days following the delivery by an
Investor to the Company or the Transfer Agent of a certificate representing such
Securities containing a restrictive legend, deliver or instruct the Transfer
Agent to deliver to such Investor, Securities which are free of all restrictive
and other legends.  If the Company is then eligible, certificates for Securities
subject to legend removal hereunder shall be transmitted by the Transfer Agent
to an Investor by crediting the prime brokerage account of such Investor with
the Depository Trust Company System as directed by such Investor.  If an
Investor shall make a sale or transfer of Securities either (x) pursuant to Rule
144 or (y) pursuant to a registration statement and in each case shall have
delivered to the Company or the Company’s transfer agent the certificate
representing the applicable Securities containing a restrictive legend which are
the subject of such sale or transfer and a representation letter in customary
form (the date of such sale or transfer and Securities delivery being the “Share
Delivery Date”) and (1) the Company shall fail to deliver or cause to be
delivered to such Investor a certificate representing such Securities that is
free from all restrictive or other legends by the third Trading Day following
the Share Delivery Date and (2) following such third Trading Day after the Share
Delivery Date and prior to the time such Securities are received free from
restrictive legends, the Investor, or any third party on behalf of such
Investor, purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Investor of such
Securities (a “Buy-In”), then, in addition to any other rights available to the
Investor under the Transaction Documents and applicable law, the Company shall
pay in cash to the Investor (for costs incurred either directly by such Investor
or on behalf of a third party) the amount by which the total purchase price paid
for Common Stock as a result of the Buy-In (including brokerage commissions, if
any) exceed the proceeds received by such Investor as a result of the sale to
which such Buy-In relates.  The Investor shall provide the Company written
notice indicating the amounts payable to the Investor in respect of the
Buy-In.  The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section.

 
19

--------------------------------------------------------------------------------

 
 
4.2           Furnishing of Information.  As long as any Investor owns any
Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.  As long as any Investor owns Securities, if the Company is not
required to file reports pursuant to such laws, it will prepare and furnish to
the Investors and make publicly available in accordance with Rule 144(c) such
information as is required for the Investors to sell the Securities under Rule
144.  The Company further covenants that it will take such further action as any
holder of Securities may reasonably request, all to the extent required from
time to time to enable such Person to sell the Securities without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144.
 
4.3           Integration.  The Company shall not, and shall use its best
efforts to ensure that no Affiliate of the Company shall, sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Shares in a manner that would require the registration
under the Securities Act of the sale of the Shares to the Investors, or that
would be integrated with the offer or sale of the Shares for purposes of the
rules and regulations of any Trading Market in a manner that would require
stockholder approval of the sale of the Shares to the Investors.
 
4.4           Subsequent Registrations.  The Company may not file any
registration statement with the Commission with respect to any securities of the
Company prior to the time that all Registrable Shares are registered pursuant to
one or more effective Registration Statement(s), and the prospectuses forming a
portion of such Registration Statement(s) is available for the resale of all
Registrable Shares.
 
4.5 Securities Laws Disclosure; Publicity. By 5:00 p.m. (New York time) on the
Trading Day following the Closing Date, (a) the Company shall issue a press
release, disclosing the transactions contemplated by the Transaction Documents
and the Closing and (b) the Company will file a Form 8-K disclosing the material
terms of the Transaction Documents (and attach as exhibits thereto all existing
Transaction Documents) and the Closing. The Company covenants that following
such disclosure, the Investors shall no longer be in possession of any material,
non-public information with respect to any of the Existing Company Entities. In
addition, the Company will make such other filings and notices in the manner and
time required by the Commission and the Trading Market on which the Common Stock
is listed. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Investor, or include the name of any Investor in any
filing with the Commission (other than the Registration Statement and any
exhibits to filings made in respect of this transaction in accordance with
periodic filing requirements under the Exchange Act) or any regulatory agency or
Trading Market, without the prior written consent of such Investor, except to
the extent such disclosure is required by law or Trading Market regulations.

 
20

--------------------------------------------------------------------------------

 
 
4.6           Limitation on Issuance of Future Priced Securities.  During the
twelve months following the Closing Date, the Company shall not issue any
“Future Priced Securities” as such term is described by NASD IM-4350-1.
 
4.7           Indemnification of Investors.  In addition to the indemnity
provided in the Registration Rights Agreement, the Company Entities will jointly
and severally indemnify and hold the Investors and their directors, officers,
shareholders, partners, employees and agents (each, an “Investor Party”)
harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation in respect thereof (collectively, “Losses”) that any such Investor
Party may suffer or incur as a result of or relating to any misrepresentation,
breach or inaccuracy of any representation, warranty, covenant or agreement made
by any of the Company Entities in any Transaction Document.  In addition to the
indemnity contained herein, the Company will reimburse each Investor Party for
its reasonable legal and other expenses (including the cost of any
investigation, preparation and travel in connection therewith) incurred in
connection therewith, as such expenses are incurred.  Except as otherwise set
forth herein, the mechanics and procedures with respect to the rights and
obligations under this Section 4.7 shall be the same as those set forth in
Section 5 of the Registration Rights Agreement.
 
4.8           Non-Public Information.  The Company covenants and agrees that
neither it, any Company Entity nor any other Person acting on its or their
behalf will provide any Investor or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Investor shall have executed a written agreement regarding
the confidentiality and use of such information.  The Company understands and
confirms that each Investor shall be relying on the foregoing representations in
effecting transactions in securities of the Company.
 
4.9           Listing of Shares.  The Company agrees, (i) if the Company applies
to have the Common Stock traded on any other Trading Market, it will include in
such application the Shares, and will take such other action as is necessary or
desirable to cause the Shares to be listed on such other Trading Market as
promptly as possible, and (ii) the Company will take all action reasonably
necessary to continue the listing and trading of its Common Stock on a Trading
Market and will comply in all material respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the Trading Market.
 
4.10           Use of Proceeds.  The Company will use the net proceeds from the
sale of the Shares hereunder for the purchase of inventory.

 
21

--------------------------------------------------------------------------------

 
 
4.11           Further Assurances.  The Company will, and will cause all of the
Company Entities and their management to, use their best efforts to satisfy all
of the closing conditions under Section 5.1, and will not take any action which
could frustrate or delay the satisfaction of such conditions.
 
4.12           Right of First Refusal.  (a)  From the date hereof until the one
year anniversary of the Effective Date (plus one additional day for each Trading
Day following the Effective Date of any Registration Statement during which
either (1) the Registration Statement is not effective or (2) the prospectus
forming a portion of the Registration Statement is not available for the resale
of all Registrable Securities (as defined in the Registration Rights Agreement))
(the “Trigger Date”), the Company will not, directly or indirectly, offer, sell,
grant any option to purchase, or otherwise dispose of (or announce any offer,
sale, grant or any option to purchase or other disposition of) any of its equity
or equity equivalent securities, including, without limitation, any debt,
preferred stock or other instrument or security that is, at any time during its
life and under any circumstances, convertible into or exchangeable or
exercisable for shares of Common Stock or Common Stock Equivalents, or if the
Company shall receive an offer regarding the purchase of the Company’s
securities and desires to offer securities consistent with or otherwise in
connection with or in furtherance of such offer (any such offer, sale, grant,
disposition or announcement being referred to as a “Subsequent Placement”)
unless the Company shall have first complied with this Section 4.12.  If the
Company desires to engage in a Subsequent Placement it shall deliver to each of
the Investors a written notice requesting their written approval to receive
nonpublic information regarding the Company.  The Investors shall have ten (10)
days to deliver to the Company such approval.  Any Investor failing to deliver
timely to the Company such written approval, or who shall have delivered to the
Company a written notice withholding such approval, shall be deemed to have
waived its rights under this Section 4.12 with regard to such Subsequent
Placement.  The Investors who, in response to such request from the Company,
shall have delivered timely to the Company a written approval to receive
nonpublic information regarding the Company (collectively, the “Responding
Investors” and each a “Responding Investor”), shall receive a written notice
that the Company desires to engage in a Subsequent Placement specifying the
general terms of the offering the Company desires to make (including, without
limitation, all information relating to price, structure and amount of such
offering, but not including the identity of any potential investors therein) and
for a period of at least twenty (20) Business Days after the giving of such
notice the Company agrees to negotiate in good faith with the Responding
Investors the terms of a sale of the Company’s securities to the Responding
Investors.
 
(b)           In the event that a Subsequent Placement contemplated in the last
sentence of Section 4.12(a) shall not have closed by the 30th Business Day
following the delivery to the Responding Investors of the written notice for
such Subsequent Placement, and in any event prior to such Subsequent Placement,
the Company shall deliver to the Responding  Investors a written notice
(the “Offer Notice”) of any proposed or intended issuance or sale or exchange
(the “Offer”) of the securities being offered (the “Offered Securities”) in a
Subsequent Placement, which Offer Notice shall (v) identify and describe the
Offered Securities, (x) include the final form of documents and agreements
governing the Subsequent Placement, (y) specify the price and other terms upon
which the Offered Securities are to be issued, sold or exchanged, and the number
or amount of the Offered Securities to be issued, sold or exchanged, and (z)
offer to issue and sell to or exchange with such Investors all of the Offered
Securities, allocated among such Responding Investors (a) based on such
Responding Investor’s pro rata portion of the total Investment Amount hereunder
attributable to such Responding Investors (the “Basic Amount”), and (b) with
respect to each of the Responding Investors that elects to purchase its Basic
Amount, any additional portion of the Offered Securities attributable to the
Basic Amounts of other Responding Investors as such Responding Investor shall
indicate it will purchase or acquire should the other Responding Investors
subscribe for less than their Basic Amounts (the “Undersubscription Amount”),
which process shall be repeated until the Responding Investors shall have an
opportunity to subscribe for any remaining Undersubscription Amount.

 
22

--------------------------------------------------------------------------------

 
 
(c)           To accept an Offer, in whole or in part, such Responding Investor
must deliver a written notice to the Company prior to the end of the fifth
Business Day after such Responding Investor’s receipt of the Offer Notice (the
“Offer Period”), setting forth the portion of such Responding Investor’s Basic
Amount that such Responding Investor elects to purchase and, if such Responding
Investor shall elect to purchase all of its Basic Amount, the Undersubscription
Amount, if any, that such Responding Investor elects to purchase (in either
case, the “Notice of Acceptance”).  If the Basic Amounts subscribed for by all
Responding Investors are less than the total of all of the Basic Amounts, then
each Responding Investor who has set forth an Undersubscription Amount in its
Notice of Acceptance shall be entitled to purchase, in addition to the Basic
Amounts subscribed for, the Undersubscription Amount it has subscribed for;
provided, however, that if the Undersubscription Amounts subscribed for exceed
the difference between the total of all the Basic Amounts and the Basic Amounts
subscribed for (the “Available Undersubscription Amount”), each Responding
Investor who has subscribed for any Undersubscription Amount shall be entitled
to purchase only that portion of the Available Undersubscription Amount as the
Basic Amount of such Investor bears to the total Basic Amounts of all Responding
Investors that have subscribed for Undersubscription Amounts, subject to
rounding by the Company to the extent its deems reasonably necessary.
 
(d)           The Company shall have sixty (60) Business Days from the
expiration of the Offer Period above to (i) offer, issue, sell or exchange all
or any part of such Offered Securities as to which a Notice of Acceptance has
not been given by the Responding Investors (the “Refused Securities”), but only
to the offerees described in the Offer Notice (if so described therein) and only
upon terms and conditions (including, without limitation, unit prices and
interest rates) that are not more favorable to the acquiring person or persons
or less favorable to the Company than those set forth in the Offer Notice and
(ii) to publicly announce (a) the execution of such Subsequent Placement
Agreement (as defined below), and (b) either (x) the consummation of the
transactions contemplated by such Subsequent Placement Agreement or (y) the
termination of such Subsequent Placement Agreement, which shall be filed with
the Commission on a Current Report on Form 8-K with such Subsequent Placement
Agreement and any documents contemplated therein filed as exhibits thereto.  If
no disclosure has been made by the Company by the end of the sixty (60) Business
Day period referred to in this subsection (d), the Subsequent Placement shall be
deemed to have been abandoned and the Responding Investors shall no longer be
deemed to be in possession of any non-public information with respect to the
Company.

 
23

--------------------------------------------------------------------------------

 
 
(e)           In the event the Company shall propose to sell less than all the
Refused Securities (any such sale to be in the manner and on the terms specified
in this Section 4.12), then each Responding Investor may, at its sole option and
in its sole discretion, reduce the number or amount of the Offered Securities
specified in its Notice of Acceptance to an amount that shall be not less than
the number or amount of the Offered Securities that such Responding Investor
elected to purchase pursuant to Section 4.12(c) above multiplied by a fraction,
(i) the numerator of which shall be the number or amount of Offered Securities
the Company actually proposes to issue, sell or exchange (including Offered
Securities to be issued or sold to Investors pursuant to Section 4.12(c) above
prior to such reduction) and (ii) the denominator of which shall be the original
amount of the Offered Securities.  In the event that any Responding Investor so
elects to reduce the number or amount of Offered Securities specified in its
Notice of Acceptance, the Company may not issue, sell or exchange more than the
reduced number or amount of the Offered Securities unless and until such
securities have again been offered to the Responding Investors in accordance
with Section 4.12(b) above.
 
(f)           Upon the closing of the issuance, sale or exchange of all or less
than all of the Refused Securities, the Responding Investors shall acquire from
the Company, and the Company shall issue to the Responding Investors, the number
or amount of Offered Securities specified in the Notices of Acceptance, as
reduced pursuant to Section 4.12(e) above if the Responding Investors have so
elected, upon the terms and conditions specified in the Offer.  The purchase by
the Responding Investors of any Offered Securities is subject in all cases to
the preparation, execution and delivery by the Company and the Responding
Investors of a purchase agreement relating to such Offered Securities
substantially the same in form and substance as the agreement disclosed above in
Section 4.12(b)(x) and otherwise reasonably satisfactory to Responding
Investors’ counsel (such agreement, the “Subsequent Placement Agreement”).
 
(g)           Any Offered Securities not acquired by the Responding Investors or
other persons in accordance with Section 4.12(f) above may not be issued, sold
or exchanged until they are again offered to the Investors under the procedures
specified in this Agreement.
 
(h)           In exchange for the Company’s willingness to agree to these
procedures, each Responding Investor hereby irrevocably agrees that it will hold
in strict confidence any and all Offer Notices, the information contained
therein, and the fact that the Company is contemplating a Subsequent Placement,
until such time as the Company is obligated to make the disclosures required by
Section 4.12(d), or unless it notifies the Company in writing that it no longer
desires to receive Offer Notices.
 
(i)           The rights contained in this Section 4.12 shall not apply to the
issuance and sale by the Company of shares of Common Stock or Common Stock
Equivalents issued as consideration for the acquisition of another company or
business in which the shareholders of the Company do not have an ownership
interest, and where the primary purpose is not to raise capital for the Company
or Subsidiary, which acquisition has been approved by the Board of Directors of
the Company.
 
ARTICLE 5.
CONDITIONS PRECEDENT TO CLOSING
 
5.1.           Conditions Precedent to the Obligations of the Investors to
Purchase Shares.  The obligation of each Investor to acquire Shares at the
Closing is subject to the satisfaction or waiver by such Investor, at or before
the Closing, of each of the following conditions:

 
24

--------------------------------------------------------------------------------

 
 
(a)           Representations and Warranties.  The representations and
warranties of the Existing Company Entities contained herein shall be true and
correct in all material respects as of the date when made and as of the Closing
as though made on and as of such date;
 
(b)           Performance.  The Existing Company Entities shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by it at or prior to the Closing;
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents;
 
(d)           Adverse Changes.  Since the date of execution of this Agreement,
no event or series of events shall have occurred that reasonably could have or
result in a Material Adverse Effect or a material adverse change with respect to
the Company or the Subsidiaries;
 
(e)           Closing Officer’s Certificate.  At the Closing, the Company shall
have delivered to each Investor an officer’s certificate to the effect that each
of the conditions specified in Sections 5.1(a) - 5.1(d) is satisfied in all
respects;
 
(f)           Company Agreements.  The Company shall have delivered or cause to
be delivered:
 
(i)           This Agreement, duly executed by the Company and CJV;
 
(ii)           The Closing Escrow Agreement, duly executed by the Company and
the Escrow Agent;
 
(iii)           The Registration Rights Agreement, duly executed by the Company;
 
(g)           Company Deliverables.  The Company shall have delivered the
Company Deliverables in accordance with Section 2.2(a); and
 
(h)           Termination.  This Agreement shall not have been terminated as to
such Investor in accordance with Section 6.5.
 
5.2           Conditions Precedent to the Obligations of the Company to Sell
Shares.  The obligation of the Company to sell Shares at the Closing is subject
to the satisfaction or waiver by the Company, at or before the Closing, of each
of the following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of each Investor contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made on and as of such date;

 
25

--------------------------------------------------------------------------------

 
 
(b)           Performance.  Each Investor shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Investor at or prior to the Closing;
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents;
 
(d)           Investor Deliverables.  Each Investor shall have delivered the
Registration Rights Agreement and the Closing Escrow Agreement, each duly
executed by such Investor and a completed Selling Holder Questionnaire (as
defined in the Registration Rights Agreement); and
 
(e)           Termination.  This Agreement shall not have been terminated as to
such Investor in accordance with Section 6.5.
 
ARTICLE 6.
MISCELLANEOUS
 
6.1           Fees and Expenses.  Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of the Transaction Documents.  The Company
shall pay all stamp and other taxes and duties levied in connection with the
sale of the Shares.
 
6.2           Entire Agreement.  The Transaction Documents, together with the
Exhibits, Appendix A and Appendix B, and Schedules thereto, contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings, discussions and representations,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.
 
6.3           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via (i) facsimile
(provided the sender receives a machine-generated confirmation of successful
transmission) at the facsimile number specified in this Section or (ii)
electronic mail (i.e., Email) prior to 6:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via (i) facsimile at the facsimile number
specified in this Section or (ii) electronic mail (i.e., Email) on a day that is
not a Trading Day or later than 6:30 p.m. (New York City time) on any Trading
Day, or (c) the Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given, if sent by any means
other than facsimile or Email transmission.  The address for such notices and
communications shall be as follows:

 
26

--------------------------------------------------------------------------------

 
 

 
If to the Company:
Yongye Biotechnology International, Inc.
6th Floor, Suite 608 Xue Yuan International Tower
No. 1 Zhichun Road
Haidian District
Beijing 100083
PR China
Facsimile:  +86 10.8231.1797
Email: wzs@china-yongye.com
Attn.:  CEO
       
With a copy to:
Loeb & Loeb LLP
345 Park Avenue
New York, NY 10154
Facsimile: (212) 407-4000
Email: mnussbaum@loeb.com
Attention: Mitchell S. Nussbaum, Esq.
       
If to an Investor:
To the address set forth under such Investor’s name on the signature pages
hereof;

 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
6.4           Amendments; Waivers; No Additional Consideration.  No provision of
this Agreement may be waived or amended except in a written instrument signed by
the Company and the Investors holding a majority of the Shares at the time of
the waiver or amendment.  No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.  No consideration shall be offered or
paid to any Investor to amend or consent to a waiver or modification of any
provision of any Transaction Document unless the same consideration is also
offered to all Investors who then hold Shares.
 
6.5           Termination.  This Agreement may be terminated prior to Closing:
 
(a)           by written agreement of the Investors and the Company, a copy of
which shall be provided to the Escrow Agent; and
 
(b)           by the Company or an Investor (as to itself but no other Investor)
upon written notice to the other, with a copy to the Escrow Agent, if the
Closing shall not have taken place by 6:30 p.m. Eastern time on the Outside
Date; provided, that the right to terminate this Agreement under this
Section 6.5(b) shall not be available to any Person whose failure to comply with
its obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such time.
 
In the event of a termination pursuant to Section 6.5(a) or 6.5(b), each
Investor shall have the right to a return of up to its entire Investment Amount
deposited with the Escrow Agent pursuant to Section 2.2(c), without interest or
deduction.  The Company covenants and agrees to cooperate with such Investor in
obtaining the return of its Investment Amount, and shall not communicate any
instructions to the contrary to the Escrow Agent.

 
27

--------------------------------------------------------------------------------

 
 
In the event of a termination pursuant to this Section 6.5, the Company shall
promptly notify all non-terminating Investors. Upon a termination in accordance
with this Section 6.5, the Company and the terminating Investor(s) shall not
have any further obligation or liability (including as arising from such
termination) to the other and no Investor will have any liability to any other
Investor under the Transaction Documents as a result therefrom.
 
6.6           Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any
party.  This Agreement shall be construed as if drafted jointly by the parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Agreement or any of
the Transaction Documents.
 
6.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investors.  Any Investor may
assign any or all of its rights under this Agreement to any Person to whom such
Investor assigns or transfers any Shares, provided such transferee agrees in
writing to be bound, with respect to the transferred Shares, by the provisions
hereof that apply to the “Investors.”  Notwithstanding the foregoing, Full
Alliance may assign its rights and delegate its duties hereunder regarding the
purchase and sale contemplated by Article 2 to Inner Mongolia Biotechnology Co.,
Ltd. (“IMGYY”), in which case (a) the obligation in Section 2.2(c) to deliver
such Investor’s Investment Amount in United States Dollars shall be replaced by
an obligation to deliver such IMGYY’s Investment Amount in Renminbi calculated
at the prevailing Bank of China exchange rate on the date of this Agreement to
the CJV, and (b) the rights and duties of the Company hereunder will, solely
with respect to such Investor, in addition to delivering that number of Shares
as shall equal the Investment Amount for such Investor divided by the Per Share
Purchase Price to such Investor, include the further obligation (which shall
automatically be assigned or delegated (as the case may be) to, the CJV together
with the right to receive such Investment Amount as described in clause (a)
above) to register such capital investment represented by the Investment Amount
but without adjusting or reallocating any of IMGYY’s ownership rights in the
CJV, including to distributions of profits or in dissolution.  Any such
assignment by Full Alliance shall not relieve it of any obligations hereunder.
 
6.8           No Third-Party Beneficiaries.  Except as otherwise contemplated by
Section 6.7, this Agreement is intended for the benefit of the parties hereto
and their respective successors and permitted assigns and is not for the benefit
of, nor may any provision hereof be enforced by, any other Person, except as
otherwise set forth in Section 4.7 (as to each Investor Party).

 
28

--------------------------------------------------------------------------------

 
 
6.9           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts.  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum.  Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.  If either party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such Proceeding.
 
6.10           Survival.  The representations, warranties, agreements and
covenants contained herein shall survive the Closing and the delivery of the
Shares.
 
6.11           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
6.12           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.13           Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Investor exercises a right, election, demand
or option under a Transaction Document and the Company does not timely perform
its related obligations within the periods therein provided, then such Investor
may rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.

 
29

--------------------------------------------------------------------------------

 
 
6.14           Replacement of Shares.  If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Shares.  If a replacement
certificate or instrument evidencing any Shares is requested due to a mutilation
thereof, the Company may require delivery of such mutilated certificate or
instrument as a condition precedent to any issuance of a replacement.
 
6.15           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.
 
6.16           Payment Set Aside.  To the extent that the Company makes a
payment or payments to any Investor pursuant to any Transaction Document or an
Investor enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
6.17           Independent Nature of Investors’ Obligations and Rights.  The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document.  The decision of each Investor to
purchase Shares pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor.  Nothing contained herein or in
any Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents.  Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Shares or enforcing its rights under the Transaction
Documents.  Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.  The Company acknowledges that each of the
Investors has been provided with the same Transaction Documents for the purpose
of closing a transaction with multiple Investors and not because it was required
or requested to do so by any Investor.

 
30

--------------------------------------------------------------------------------

 
 
6.18           Limitation of Liability.  Notwithstanding anything herein to the
contrary, the Company acknowledges and agrees that the liability of an Investor
arising directly or indirectly, under any Transaction Document of any and every
nature whatsoever shall be satisfied solely out of the assets of such Investor,
and that no trustee, officer, other investment vehicle or any other Affiliate of
such Investor or any investor, shareholder or holder of shares of beneficial
interest of such a Investor shall be personally liable for any liabilities of
such Investor.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES TO FOLLOW]

 
31

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.



 
YONGYE BIOTECHNOLOGY INTERNATIONAL, INC.
 
 
By:
/s/ Zishen Wu
 
 
Name: Zishen Wu
 
Title:   CEO
     
INNER MONGOLIA YONGYE NONG FENG
BIOTECHNOLOGY CO., LTD.
 
 
By:
/s/ Zishen Wu
 
 
Name: Zishen Wu
 
Title:  CEO

 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOR INVESTORS TO FOLLOW]

 

--------------------------------------------------------------------------------

 
 
 IN WITNESS WHEREOF, the parties hereto have caused the Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
NAME OF INVESTOR
 
LAKE UNION CAPITAL FUND, LP
 
By:
/s/  Michael Self
Name:
Michael Self
Title:
Managing Member & Portfolio Manager
Investment Amount:
$3,080,000
Tax ID No.:
20-0061043
 
ADDRESS FOR NOTICE
 
c/o:
Lake Union Capital Management
Street:
600 University Street, Suite 1520
City/State/Zip:
Seattle, WA 98101
Attention:
Amber Bosch
Tel:
206-838-3277
Fax:
206-859-5188
 
DELIVERY INSTRUCTIONS
(if different from above)
 
c/o:
 
Street:
 
City/State/Zip:
 
Attention:
 
Tel:
 
Fax:
 


 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused the Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
NAME OF INVESTOR
 
SPECIAL SITUATIONS FUND III QP, LP
 
By:
/s/  David Greenhouse
Name:
David Greenhouse
Title:
Managing Director
Investment Amount:
$1,500,000.04
Tax ID No.:
13-3737427
 
ADDRESS FOR NOTICE
 
c/o:
 
Street:
527 Madison Avenue, Suite 2600
City/State/Zip:
New York, NY 10022
Attention:
Marianne Kelly
Tel:
212-319-6625
Fax:
212-319-6670
 
DELIVERY INSTRUCTIONS
(if different from above)
 
c/o:
 
Street:
 
City/State/Zip:
 
Attention:
 
Tel:
 
Fax:
 


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused the Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
NAME OF INVESTOR
 
SPECIAL SITUATIONS PRIVATE EQUITY
FUND, L.P.
 
By:
/s/  David Greenhouse
Name:
David Greenhouse
Title:
Managing Director
Investment Amount:
$500,001.04
Tax ID No.:
13-3916551
 
ADDRESS FOR NOTICE
 
c/o:
 
Street:
527 Madison Avenue, Suite 2600
City/State/Zip:
New York, NY 10022
Attention:
Marianne Kelly
Tel:
212-319-6625
Fax:
212-319-6670
 
DELIVERY INSTRUCTIONS
(if different from above)
 
c/o:
 
Street:
 
City/State/Zip:
 
Attention:
 
Tel:
 
Fax:
 


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused the Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
 
NAME OF INVESTOR
 
GUERILLA PARTNERS, LP
 
By:
/s/  Leigh S. Curry
Name:
Leigh S. Curry
Title:
Managing Director
Investment Amount:
$192,500   $125,000 x $1.54
Tax ID No.:
52-2141646
 
ADDRESS FOR NOTICE
 
c/o:
Guerilla Capital Management, LLC
Street:
237 Park Avenue, 9th Floor
City/State/Zip:
New York, NY 10017
Attention:
Peter Siris
Tel:
212-692-7692
Fax:
212-692-7624
 
DELIVERY INSTRUCTIONS
(if different from above)
 
c/o:
 
Street:
 
City/State/Zip:
 
Attention:
 
Tel:
 
Fax:
 


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused the Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
NAME OF INVESTOR
 
HUA-MEI 21st CENTURY PARTNERS, LP
 
By:
/s/ Leigh S. Curry
Name:
Leigh S. Curry
Title:
Managing Director
Investment Amount:
$308,000    $200,000 x $1.54
Tax ID No.:
20-8026466
 
ADDRESS FOR NOTICE
 
c/o:
Guerilla Capital Management, LLC
Street:
237 Park Avenue, 9th Floor
City/State/Zip:
New York, NY 10017
Attention:
Peter Siris
Tel:
212-692-7692
Fax:
212-692-7624
 
DELIVERY INSTRUCTIONS
(if different from above)
 
c/o:
 
Street:
 
City/State/Zip:
 
Attention:
 
Tel:
 
Fax:
 


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused the Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
NAME OF INVESTOR
 
LAKE STREET FUND, L.P.
 
By:
/s/  Scott Hood
Name:
Scott Hood
Title:
Managing Director
Investment Amount:
$399,999.60
Tax ID No.:
02-0638508
 
ADDRESS FOR NOTICE
 
c/o:
First Wilshire Securities Management, Inc.
Street:
1224 East Green Street, Suite 200
City/State/Zip:
Pasadena, California 91106
Attention:
Scott Hood
Tel:
(626) 796-6622
Fax:
(626) 796-8990
 
DELIVERY INSTRUCTIONS
(if different from above)
 
c/o:
Same as above
Street:
 
City/State/Zip:
 
Attention:
 
Tel:
 
Fax:
 


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused the Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
NAME OF INVESTOR
 
Fred L. Astman Wedbush Securities Inc. CTDN IRA
R/O Holding 10/13/92
 
By:
/s/  Fred L. Astman
Name:
Fred L. Astman
Title:
Account Owner
Investment Amount:
$299,999.70
Tax ID No.:
###-##-####
 
ADDRESS FOR NOTICE
 
c/o:
First Wilshire Securities Management, Inc.
Street:
1224 East Green Street, Suite 200
City/State/Zip:
Pasadena, California 91106
Attention:
Fred L. Astman
Tel:
(626) 796-6622
Fax:
(626) 796-8990
 
DELIVERY INSTRUCTIONS
(if different from above)
 
c/o:
Same as above
Street:
 
City/State/Zip:
 
Attention:
 
Tel:
 
Fax:
 


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused the Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
NAME OF INVESTOR
 
The Hood Family Trust DTD 11/27/07
 
By:
/s/  Scott W. Hood       /s/ Heidi J. Hood
Name:
Scott W. Hood    Heidi J. Hood
Title:
Trustee
Investment Amount:
$25,000.36
Tax ID No.:
###-##-####
 
ADDRESS FOR NOTICE
 
c/o:
First Wilshire Securities Management, Inc.
Street:
1224 East Green Street, Suite 200
City/State/Zip:
Pasadena, California 91106
Attention:
Scott Hood
Tel:
(626) 796-6622
Fax:
(626) 796-8990
 
DELIVERY INSTRUCTIONS
(if different from above)
 
c/o:
Same as above
Street:
 
City/State/Zip:
 
Attention:
 
Tel:
 
Fax:
 


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused the Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
NAME OF INVESTOR
 
John Peter Selda
Wedbush Securities Inc. CTDN
IRA Cont 08/27/96
 
By:
/s/ John Peter Selda
Name:
John Peter Selda
Title:
Account Owner
Investment Amount:
$74,999.54
Tax ID No.:
###-##-####
 
ADDRESS FOR NOTICE
 
c/o:
 
Street:
2832 NW Cumberland Road
City/State/Zip:
Portland, OR 97210
Attention:
John Peter Selda
Tel:
 
Fax:
 
 
DELIVERY INSTRUCTIONS
(if different from above)
 
c/o:
First Wilshire Securities Management, Inc.
Street:
1224 East Green Street, Suite 200
City/State/Zip:
Pasadena, California 91106
Attention:
Mitchell Howard
Tel:
(626) 796-6622
Fax:
(626) 796-8990


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused the Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
NAME OF INVESTOR
 
Gregory Cook Wedbush Morgan Sec Inc. CTDN
IRA Contributory 1/16/02
 
By:
/s/  Gregory Cook
Name:
Gregory Cook
Title:
Account Owner
Investment Amount:
$49,999.18
Tax ID No.:
###-##-####
 
ADDRESS FOR NOTICE
 
c/o:
Gregory Cook
Street:
5132 Jessen Drive
City/State/Zip:
La Canada Flintridge, CA 91011
Attention:
Gregory Cook
Tel:
 
Fax:
 
 
DELIVERY INSTRUCTIONS
(if different from above)
 
c/o:
First Wilshire Securities Management, Inc.
Street:
1224 East Green Street, Suite 200
City/State/Zip:
Pasadena, California 91106
Attention:
Mitchell Howard
Tel:
(626) 796-6622
Fax:
(626) 796-8990


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused the Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
NAME OF INVESTOR
 
Straus Partners, L.P.
 
by:  Melville Straus
 
By:
/s/  Melville Straus
Name:
Melville Straus
Title:
Managing Principal
Investment Amount:
$240,240
Tax ID No.:
13-3976076
 
ADDRESS FOR NOTICE
 
c/o:
Straus Asset Management
Street:
320 Park Avenue, 10th Floor
City/State/Zip:
New York, NY 10022
Attention:
Andrew Marks
Tel:
212-415-7274
Fax:
212-415-7256
 
DELIVERY INSTRUCTIONS
(if different from above)
 
c/o:
 
Street:
 
City/State/Zip:
 
Attention:
 
Tel:
 
Fax:
 


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused the Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
NAME OF INVESTOR
 
Straus-GEPT Partners, L.P.
 
by:  Melville Straus
 
By:
/s/  Melville Straus
Name:
Melville Straus
Title:
Managing Principal
Investment Amount:
$160,160
Tax ID No.:
13-4054804
 
ADDRESS FOR NOTICE
 
c/o:
Straus Asset Management
Street:
320 Park Avenue, 10th Floor
City/State/Zip:
New York, NY 10022
Attention:
Andrew Marks
Tel:
212-415-7274
Fax:
212-415-7256
 
DELIVERY INSTRUCTIONS
(if different from above)
 
c/o:
 
Street:
 
City/State/Zip:
 
Attention:
 
Tel:
 
Fax:
 


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused the Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
NAME OF INVESTOR
 
Chestnut Ridge Partners, LP
 
By:
/s/  Kenneth Holz
Name:
Kenneth Holz
Title:
C.F.O.
Investment Amount:
$308,000.00
Tax ID No.:
03-0404154
 
ADDRESS FOR NOTICE
 
c/o:
 
Street:
10 Forest Avenue
City/State/Zip:
Paramus, NJ 07652
Attention:
Ken Holz
Tel:
201-845-2203
Fax:
201-843-1721
 
DELIVERY INSTRUCTIONS
(if different from above)
 
c/o:
 
Street:
 
City/State/Zip:
 
Attention:
 
Tel:
 
Fax:
 


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused the Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
NAME OF INVESTOR
 
Jayhawk Private Equity Fund, L.P.
 
By:
/s/  Michael D. Schmitz
Name:
Michael D. Schmitz
Title:
CFO of G.P. of L.P.
Investment Amount:
$235,190.34
Tax ID No.:
20-5004931
 
ADDRESS FOR NOTICE
 
c/o:
Jayhawk Capital Management
Street:
5410 West 61st Place, Suite 100
City/State/Zip:
Mission, KS 66205
Attention:
Michael D. Schmitz
Tel:
913-642-2611
Fax:
913-642-8661
 
DELIVERY INSTRUCTIONS
(if different from above)
 
c/o:
 
Street:
 
City/State/Zip:
 
Attention:
 
Tel:
 
Fax:
 


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused the Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 
NAME OF INVESTOR
 
Jayhawk Private Equity Lo-Invest Fund, L.P.
 
by:  Jayhawk Private Equity GP, L.P.
 
By:
/s/  Michael D. Schmitz
Name:
Michael D. Schmitz
Title:
CFO of G.P. of L.P.
Investment Amount:
$14,808.64
Tax ID No.:
20-5249125
 
ADDRESS FOR NOTICE
 
c/o:
Jayhawk Capital Management
Street:
5410 West 61st Place, Suite 100
City/State/Zip:
Mission, KS 66205
Attention:
Michael D. Schmitz
Tel:
913-642-2611
Fax:
913-642-8661
 
DELIVERY INSTRUCTIONS
(if different from above)
 
c/o:
 
Street:
 
City/State/Zip:
 
Attention:
 
Tel:
 
Fax:
 


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused the Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
NAME OF INVESTOR
 
FULL ALLIANCE INTERNATIONAL LIMITED
 
By:
/s/  Xingmei Zhong
Name:
Xingmei Zhong
Title:
Director
Investment Amount:
$1,400,779.69
Tax ID No.:
   
ADDRESS FOR NOTICE
 
c/o:
Rm 1701, Wing Tuck Commercial Centre
Street:
183 Wing Lok Street, Sheung Wan
City/State/Zip:
Hong Kong
Attention:
Teresa Pang
Tel:
(852) 2572-3986
Fax:
(852) 2572-1926
 
DELIVERY INSTRUCTIONS
(if different from above)
 
c/o:
 
Street:
 
City/State/Zip:
 
Attention:
 
Tel:
 
Fax:
 


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused the Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
NAME OF INVESTOR
 
BTG Investments, LLC
 
by:  Gordon J. Roth
 
By:
/s/  Gordon J. Roth
Name:
Gordon J. Roth
Title:
Manager
Investment Amount:
$194,810.00 (126,500 shares)
Tax ID No.:
20-0306951
 
ADDRESS FOR NOTICE
 
c/o:
Roth Capital Partners, LLC
Street:
24 Corporate Plaza
City/State/Zip:
Newport Beach, CA 92660
Attention:
Gordon J. Roth
Tel:
(949) 720-5574
Fax:
(949) 720-7241
 
DELIVERY INSTRUCTIONS
(if different from above)
 
c/o:
 
Street:
 
City/State/Zip:
 
Attention:
 
Tel:
 
Fax:
 


 

--------------------------------------------------------------------------------

 